In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-16-00003-CR
                          ____________________

                   WILLIAM DALE PERKINS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 75th District Court
                          Liberty County, Texas
                        Trial Cause No. CR32009


                         MEMORANDUM OPINION

      A grand jury indicted William Dale Perkins (Perkins or Appellant) for

possession of methamphetamine, a controlled substance, in an amount of four

grams or more but less than 200 grams, with intent to deliver. See Tex. Health &

Safety Code Ann. § 481.112(d) (West 2010).1 The indictment included

enhancements for two prior felony convictions. Perkins filed a pretrial Motion to
      1
        The indictment charged Perkins as a habitual offender under section 12.42
of the Texas Penal Code, but the State later abandoned the habitual enhancement
count as part of its plea agreement with Perkins.
                                          1
Suppress, asking the court to suppress the evidence obtained pursuant to a

warrantless search of his vehicle. The trial court denied the motion to suppress

without issuing findings of fact and conclusions of law. Thereafter, Perkins

pleaded guilty to the charge of possession of a controlled substance and pleaded

true to the enhancements. The court sentenced Perkins to twenty years’

confinement and certified his right to appeal the pretrial ruling. In a single issue,

Perkins appeals the trial court’s denial of his motion to suppress. We affirm.

                                 PRETRIAL HEARING

      In his Motion to Suppress, Perkins argued that there was no established

vehicle inventory policy or that the officer who performed the search of Perkins’s

vehicle did not properly follow a vehicle inventory policy. At the hearing, the State

stipulated that the search of Perkins’s vehicle was not pursuant to a warrant.

      Officer Michael Leffew (Officer Leffew or Leffew), a police officer for the

Daisetta Police Department, testified at the pretrial hearing that, while on duty on

the night of January 30, 2015, he stopped a pickup truck pulling a four-wheeler on

a trailer because the trailer had no lights. At the hearing, Officer Leffew identified

Perkins as the only occupant of the vehicle that night. Leffew testified that, as

Perkins braked to come to a stop, Leffew noticed the vehicle did not have a left

brake light. Leffew also explained that the license plate on the trailer and the

                                          2
inspection and registration on the pickup truck were expired. According to Leffew,

Perkins produced a Texas ID card and told the officer he did not have proof of

financial responsibility. Leffew further explained that, with the help of the Liberty

County Sheriff’s department, he determined that Perkins’s Texas ID card was

invalid and that, although Perkins had a driver’s license, it was invalid. Officer

Leffew testified that he arrested Perkins for driving with a suspended license and

for not having proof of financial responsibility.

      According to Officer Leffew, Perkins pulled off the road into a private

driveway between two houses, neither house was Perkins’s, and Perkins’s vehicle

did not allow other vehicles to freely come and go[.]” Leffew explained that, in

accordance with his training, he decided to have the vehicle impounded because of

the expired registration and lack of insurance. Leffew testified that there was a

procedure in place regarding towed vehicles that he was expected to follow and

that it required him to “document and secure the vehicle, [and] inventory

everything in it[,]” although on cross-examination Leffew agreed that it was within

his discretion whether to impound a vehicle. Officer Leffew explained that police

department procedures required him to open any closed container found in a

vehicle and document its contents, but on cross-examination Leffew agreed he had

discretion as to what to include on the inventory form. Leffew testified that he

                                          3
found a closed container in Perkins’s vehicle that night that contained coins,

knives, and various drugs, including methamphetamine. The State offered and the

court admitted Exhibits 1 through 4, which Leffew testified were photographs of a

bag he found in Perkins’s vehicle.

      Officer Leffew was questioned specifically about the Daisetta Police

Department’s procedure for inventorying a vehicle:

      [State’s attorney]: Now, are there any procedures in place that you’re
      expected to follow whenever you tow a vehicle like that?

      [Leffew]: Yes, sir, both to secure the vehicle, document any valuable
      items in it on an inventory sheet so we can make sure we get it back to
      the guy or girl that comes and gets it once it’s released back to them.

      [State’s attorney]: Now, how do you know that’s procedure and
      what’s expected of you?

      [Leffew]: That’s how we were trained at the time with the boss we
      had.

      [State’s attorney]: Is that policy still in place?

      [Leffew]: They have put in a new policy. It’s more defined than it was
      before, yes, sir.

      [State’s attorney]: So, were these policies and procedures with relation
      to securing the vehicle and inventorying it, were they ever written?

      [Leffew]: Yes.

      [State’s attorney]: And what did they require at that point?


                                            4
[Leffew]: They require that you document and secure the vehicle,
inventory everything in it.

[State’s attorney]: Now, were there any other procedures written or
unwritten that were required of you when inventorying a vehicle?

[Leffew]: Just make sure we document it and secure it.

[State’s attorney]: Did y’all have any procedures or requirements as
they pertain to closed containers in vehicles?

[Leffew]: Not at that time, no, we didn’t.

[State’s attorney]: What were you expected to do if you found a
closed container?

[Leffew]: We’re supposed to document it and make sure it didn’t have
valuables in it and if it did document them. If not document it’s empty
or whatever it is.

[State’s attorney]: How can you ascertain whether there are valuables
in a closed container unless you open it?

[Leffew]: You can’t.

[State’s attorney]: So, does that mean that you were expected to open
closed containers?

[Leffew]: Yes, sir.

[State’s attorney]: And how long -- have you done that on more than
one occasion?

[Leffew]: Oh, yes, sir.

[State’s attorney]: How long have you been doing that?

[Leffew]: At that point four years.
                                      5
      [State’s attorney]: Do you know -- have you ever assisted [Officer]
      Terry Cosgrove on similar stops where inventories were taken of
      vehicles?

      [Leffew]: Yes. Her, Chief [], deputies in the county, everybody.

      [State’s attorney]: Is that how all those folks do the same thing?

      [Leffew]: Yes. I have helped on many of them, yes, sir.

      [State’s attorney]: Do they open closed containers as well?

      [Leffew]: Yes, sir.

Officer Leffew agreed he completed an inventory form for the items found in

Perkins’s vehicle but he also listed some of the items on his incident report because

there were too many items for him to complete the inventory “on the side of the

road.” Leffew explained that he put the knives and coins that were in closed

containers into evidence “[b]ecause it was evidence. It didn’t belong to me. It

belonged to him.” Perkins offered Exhibit M1 into evidence, which was a copy of

the inventory form Leffew filled out. According to Leffew, he secured the

container found in Perkins’s vehicle in the patrol bag in his police vehicle and put

the items into evidence with the Daisetta Police Department.

      After examination and cross-examination, the trial court directly questioned

Leffew, and Leffew testified that the written policy in effect on the night of the

incident provided that he should inventory any and all items in the vehicle and that

                                         6
the policy gave him the authority to open a closed container found in the vehicle.

The defense offered Exhibit M2, a written “Arrest Procedures” policy of the

Daisetta Police Department, with an issuance date of “04/22/2009[.]” A section of

this policy titled “Officer Actions Incidental to Arrest[]” lists the following tasks

an officer should complete upon arresting a suspect:

      1. Frisk the suspect for any potential weapons, evidence, or
      extraneous that could potentially aid in escape;
      2. Provide or request any medical first aid;
      3. Secure, bag, and tag and actual or potential evidence;
      4. Make arrangements for the security of the suspect’s motor vehicle,
      if any;
      5. Transport suspect in an authorized emergency vehicle to the
      hospital, jail, investigative office, or other secure facility; and
      6. Complete all required report incidental to the arrest.

Leffew explained that he understood this policy provided that he should “secure

everything in the vehicle[,]” including opening containers therein. Leffew agreed

that Exhibit M2 contained the written policies and procedures on the night of the

incident.

                                 ISSUE ON APPEAL

      In a single issue, Appellant argues the trial court erred in denying his motion

to suppress because “the inventory exception to the warrant requirement does not

apply where no established written policy defines the proper scope of the inventory

procedure and allows the officer full discretion.” Appellant argues that the Daisetta

                                         7
Police Department did not have an impoundment policy and that it was left

completely to Leffew’s discretion whether to impound Perkins’s vehicle. Appellant

also argues that the State did not meet its burden to prove that the Daisetta Police

Department had an inventory policy and that Officer Leffew followed that policy.

Appellant further argues that the purpose of the inventory search performed on

Perkins’s vehicle was to gather evidence and that “Officer Leffew’s actions

amount to ‘general rummaging’ in order to discover incriminating evidence

expressly prohibited by Florida v. Wells[.]” Appellant’s brief also notes that the

inventory form that was completed “contains no indication of any case removed

from the vehicle of Appellant from which the evidence at issue herein was

inventoried.”

                               STANDARD OF REVIEW

      We review a trial court’s denial of a motion to suppress under a bifurcated

standard of review. Cole v. State, 490 S.W.3d 918, 922 (Tex. Crim. App. 2016);

Turrubiate v. State, 399 S.W.3d 147, 150 (Tex. Crim. App. 2013). We review the

trial court’s factual findings for abuse of discretion and review the trial court’s

application of the law to the facts de novo. Id. When, as here, a trial judge does not

make explicit findings of fact, we review the evidence in the light most favorable

to the trial court’s ruling. Walter v. State, 28 S.W.3d 538, 540 (Tex. Crim. App.

                                          8
2000). When the trial court does not issue findings of fact, findings that support the

trial court’s ruling are implied if the evidence, viewed in a light most favorable to

the ruling, supports those findings. See State v. Kelly, 204 S.W.3d 808, 818-19

(Tex. Crim. App. 2006). Almost total deference is given to the trial court’s implied

findings, especially those based on an evaluation of witness credibility and

demeanor. See Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). At

a suppression hearing, the trial court is the sole and exclusive trier of fact and

judge of the witnesses’ credibility and may choose to believe or disbelieve all or

any part of the witnesses’ testimony. Maxwell v. State, 73 S.W.3d 278, 281 (Tex.

Crim. App. 2002); State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000). We

will sustain the trial court’s ruling if it is reasonably supported by the record and is

correct on any theory of law applicable to the case. Ross, 32 S.W.3d at 855-56; see

also Arguellez v. State, 409 S.W.3d 657, 662-63 (Tex. Crim. App. 2013).

                                 INVENTORY SEARCH

      The Fourth Amendment of the United States Constitution and article I,

section 9 of the Texas Constitution protect against unreasonable searches and

seizures. U.S. Const. amend. IV; Tex. Const. art. I § 9. A warrantless search of

property is presumptively unreasonable subject to a few specifically defined and

well-established exceptions. McGee v. State, 105 S.W.3d 609, 615 (Tex. Crim.

                                           9
Ohio App. 2003). One exception to the requirement of a warrant is an inventory search.

See Colorado v. Bertine, 479 U.S. 367, 371 (1987); Jackson v. State, 468 S.W.3d
189, 194-95 (Tex. App.—Houston [14th Dist.] 2015, no pet.); Moskey v. State, 333
S.W.3d 696, 700 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (citing South

Dakota v. Opperman, 428 U.S. 364, 375-76 (1976); Benavides v. State, 600
S.W.2d 809, 810 (Tex. Crim. App. 1980)). An inventory search protects (1) the

owner’s property while the vehicle is in police custody, (2) the police against

claims or disputes over lost, stolen, or vandalized property, and (3) the police from

possible danger. Bertine, 479 U.S. at 372. Issues of probable cause do not apply to

an inventory search because an inventory is not conducted to investigate criminal

activity but instead to fulfill administrative purposes. See id. at 371-72 (quoting

Opperman, 428 U.S. at 370 n.5) (explaining that the inventory-search exception

centers   “upon   the   reasonableness    of   routine   administrative   caretaking

functions[]”); see also State v. Cruz, 461 S.W.3d 531, 542 (Tex. Crim. App. 2015)

(noting that the inventory search exception is based on administrative concerns)

(citing to Bertine, 479 U.S. at 371); Jackson, 468 S.W.3d at 195.

      To satisfy the inventory search exception, the inventory must be conducted

in good faith and pursuant to a reasonable standardized police procedure. Moskey,
333 S.W.3d at 700 (citing Bertine, 479 U.S. at 374). The policy or practice

                                         10
governing the inventory search should be designed to produce an inventory, and a

search may not be used as a “‘ruse for a general rummaging in order to discover

incriminating evidence.’” Id. (quoting Florida v. Wells, 495 U.S. 1, 4 (1990)). The

State bears the burden to establish that the police conducted a lawful inventory

search. Id. (citing Gauldin v. State, 683 S.W.2d 411, 415 (Tex. Crim. App. 1984),

overruled on other grounds by Heitman v. State, 815 S.W.2d 681 (Tex. Crim. App.

1991)); Evers v. State, 576 S.W.2d 46, 50 & n.5 (Tex. Crim. App. 1978)). The

State meets its burden by demonstrating an inventory policy exists and the officers

followed the policy. Id. (citing Moberg v. State, 810 S.W.2d 190, 195 (Tex. Crim.

App. 1991)). To be lawful, an inventory search must not deviate from police

policy. See Roberts v. State, 444 S.W.3d 770, 778 (Tex. App.—Fort Worth 2014,

pet. ref’d), cert. denied by 136 S. Ct. 119 (2015) (citing Moberg, 810 S.W.2d at

195; State v. Molder, 337 S.W.3d 403, 406 (Tex. App.—Fort Worth 2011, no

pet.)); Josey v. State, 981 S.W.2d 831, 843 (Tex. App.—Houston [14th Dist.]

1998, pet. ref’d). The general legality of an inventory search is not contingent upon

whether the inventory policy is written. Molder, 337 S.W.3d at 410 n.7 (citing

United States v. Skillern, 947 F.2d 1268, 1275 (5th Cir. 1991); Richards v. State,

150 S.W.3d 762, 771 (Tex. App.—Houston [14th Dist.] 2004, pet. ref’d)). An

inventory search is not rendered unlawful because it is conducted prior to actual

                                         11
impoundment. See Daniels v. State, 600 S.W.2d 813, 815 (Tex. Crim. App. 1980).

Opening closed containers while conducting an inventory search is lawful when

there is evidence of a policy or established procedure that allows for such. Molder,
337 S.W.3d at 409 (citing Wells, 495 U.S. at 4-5; Rothenberg v. State, 176 S.W.3d
53, 57 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d); and Richards, 150
S.W.3d at 771)). An inventory search may be reasonable even though the inventory

does not list every item found in the vehicle. See Uballe v. State, 439 S.W.3d 380,

385 (Tex. App.—Amarillo, 2014, pet. ref’d); St. Clair v. State, 338 S.W.3d 722,

724-25 (Tex. App.—Amarillo, 2011, no pet.).

      Citing to Autran v. State, 887 S.W.2d 31 (Tex. Crim. App. 1994), Appellant

argues that the Texas Constitution “prohibit[s] inventories of closed containers in

the context of an inventory[.]” In Autran, a three-judge plurality held that article I,

section 9 of the Texas Constitution provided broader protection than the Fourth

Amendment, applied the Texas provision to inventory searches, and concluded that

the Texas Constitution did not allow for opening closed containers. Autran, 887
S.W.2d at 41-42. However, “[p]lurality opinions do not constitute binding

authority.” See Unkart v. State, 400 S.W.3d 94, 100 (Tex. Crim. App. 2013) (citing

Vasquez v. State, 389 S.W.3d 361, 370 (Tex. Crim. App. 2012); Thornton v. State,

145 S.W.3d 228, 234 (Tex. Crim. App. 2004)). The Court of Criminal Appeals has

                                          12
not followed Autran’s specific holding concerning the validity of inventories of

closed containers under the Texas Constitution. See Rothenberg, 176 S.W.3d at 59

(“[T]he high court has never followed Autran’s specific holding concerning the

validity of inventories of closed containers under the Texas Constitution.”); see

also Uballe, 439 S.W.3d at 385 (rejecting the argument that the Texas Constitution

provides greater protection against unreasonable searches and seizures than the

United States Constitution and declining to apply the Autran plurality opinion);

Garza v. State, 137 S.W.3d 878, 884 (Tex. App.—Houston [1st Dist.] 2004, pet.

ref’d) (explaining that the plurality holding in Autran is not binding precedent)

(citing Vernon v. State, 841 S.W.2d 407, 410 (Tex. Crim. App. 1992)); Trujillo v.

State, 952 S.W.2d 879, 881 (Tex. App.—Dallas 1997, no pet.) (“Autran, a three-

judge plurality opinion, is not binding precedent.”) (citing Vernon, 841 S.W.2d at

410). Accordingly, Autran is not binding precedent.

                                    ANALYSIS

      Officer Leffew testified that he determined it was necessary to have

Perkins’s vehicle impounded because Perkins did not have a valid driver’s license,

Perkins did not have proof of insurance, the vehicle was not properly registered,

and the vehicle was parked in a place that obstructed traffic. Leffew also testified

that the regular practice of the Daisetta Police Department was to impound

                                        13
vehicles that lacked insurance and registration and that he impounded the vehicle

in a manner consistent with his training and the policy of the department.

      The evidence at the suppression hearing did not address alternatives to

impoundment, nor does Appellant suggest in his brief on appeal that there were

any alternatives. Based upon the record before us, the trial court did not err in

concluding that the State met its burden of proving the impoundment of Perkins’s

vehicle was lawful. See Josey, 981 S.W.2d at 842 (citing factors police may

consider when determining whether to impound a vehicle).

      Officer Leffew testified that, when a driver is arrested and his automobile is

to be impounded, it is the policy of the Daisetta Police Department to prepare a

written inventory of the contents of the automobile to document any items present,

including the contents of closed containers found therein, and to protect the

property of the arrested driver. Leffew further testified that he conducted an

inventory of the vehicle Perkins was driving and that he inventoried the vehicle’s

contents in accordance with the policy of the Daisetta Police Department.

      The trial court was free to believe Leffew’s testimony at the suppression

hearing. See Ross, 32 S.W.3d at 855. There was no showing that Officer Leffew,

who testified that he was following standardized procedures, acted in bad faith or

for the sole purpose of investigation or that the inventory search was a ruse for

                                         14
generally rummaging through the vehicle in order to discover incriminating

evidence. See Wells, 495 U.S. at 4; Bertine, 479 U.S. at 371-74. Although Officer

Leffew did not list every item discovered in the vehicle on the inventory form, an

inventory search may nonetheless be reasonable even though the inventory form

does not list every item found in the vehicle. See Uballe, 439 S.W.3d at 385; St.

Clair, 338 S.W.3d at 724-25.

      Viewing the evidence in a light most favorable to the trial court’s ruling, the

record supports an implied finding by the trial court that the Daisetta Police

Department had an inventory policy and that Officer Leffew followed the policy.

See Moskey, 333 S.W.3d at 700 (citing Moberg, 810 S.W.2d at 195) (explaining

that the State satisfies its burden of proof by showing that an inventory policy

exists and that law enforcement followed the policy); see also Jackson, 468
S.W.3d at 199 (concluding that because the evidence was found during a lawful

inventory search, the trial court did not err by denying the motion to suppress). The

trial court could also have reasonably concluded that the inventory procedure of

the Daisetta Police Department encompassed closed containers within a vehicle,

that the inventory was not left to the sole discretion of Officer Leffew, and that the

inventory Leffew conducted was not a pretext or ruse for an investigatory motive.

See Wells, 495 U.S. at 4; Moskey, 333 S.W.3d at 700; Rothenberg, 176 S.W.3d at

                                         15
57. Accordingly, we conclude that the trial court did not err in denying Appellant’s

Motion to Suppress and we overrule Appellant’s issue.

      Having overruled Appellant’s sole issue on appeal, we affirm the trial

court’s order.

      AFFIRMED.




                                                   _________________________
                                                      LEANNE JOHNSON
                                                            Justice


Submitted on January 3, 2017
Opinion Delivered January 11, 2017
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




                                        16